Investment Managers Series Trust II 803 W. Michigan Street Milwaukee, Wisconsin53233 May 30, 2014 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, DC20549 Re: Investment Managers Series Trust II (the “Trust”) File Nos. 333-191476 and 811-22894 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, please accept this letter as certification that the Prospectus and Statement of Additional Information for Regal Total Return Fund, a series of the Trust (the “Fund”) does not differ from that contained in Post-Effective Amendment No.2 to the Trust’s Registration Statement on Form N1-A.This Amendment was filed electronically on May 23, 2014. If you have any questions or require further information, do not hesitate to contact the undersigned at (626) 914-1041. Sincerely, /s/ RITA DAM Rita Dam
